Citation Nr: 0728184	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  03-31 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
myeloproliferative disorder with polycythemia vera and 
thrombocytopenia, and if so, whether the claim should be 
granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to 
February 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada. 

When this issue was most recently before the Board in January 
2007, it was remanded in order to afford the veteran a Board 
hearing at the RO.  The requested hearing was held in March 
2007.  A transcript of the hearing is associated with the 
claims files.  Following the March 2007 hearing, the veteran 
submitted additional evidence and waived his right to have 
this evidence initially considered by the RO.  


FINDINGS OF FACT

1.  In an unappealed July 1996 rating decision, the RO denied 
reopening of the claim of entitlement to service connection 
for a myeloproliferative disorder with polycythemia vera and 
thrombocytopenia. 

2.  The evidence associated with the claims files subsequent 
to the July 1996 rating decision is cumulative and/or 
redundant of evidence already of record or is not sufficient 
to raise a reasonable possibility of substantiating the 
claim.





CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for a 
myeloproliferative disorder with polycythemia vera and 
thrombocytopenia.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks to reopen a claim of entitlement to service 
connection for a myeloproliferative disorder with 
polycythemia vera and thrombocytopenia.  Reopening of this 
claim was denied by the RO in an unappealed rating decision 
of July 1996.  

The Board points out that although the RO apparently 
adjudicated the claim on the merits, the Board must first 
examine whether the evidence warrants reopening of the claim.  
This is significant to the Board because the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on its 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001) [the Board does not have jurisdiction to 
review the claim on a de novo basis in the absence of a 
finding that new and material evidence has been submitted]. 

The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

However, nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108. 38 U.S.C.A. § 5103A(f).

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with VCAA notice, to include notice that he should 
submit any pertinent evidence in his possession, by letter 
mailed in October 2005, after its initial adjudication of the 
claim.  Notice of the type of evidence necessary to establish 
disability ratings and effective dates was provided in a 
March 2006 letter.

Following the provision of the VCAA notice and the completion 
of all indicated development of the record, the RO 
readjudicated the veteran's claim in July 2006.  There is no 
indication or reason to believe that the ultimate decision of 
the RO on the merits of the claim would have been different 
had VCAA notice been provided at an earlier time.

The Court has recently held that, because the terms "new" and 
"material" in a new and material evidence claim have 
specific, technical meanings that are not commonly known to 
VA claimants, when providing the notice required by the VCAA, 
it is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim 
of the unique character of the evidence that must be 
presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  
The Court further held that the duty to notify requires that 
the Secretary look at the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  

Although the October 2005 letter did not address the 
information mentioned in Kent, the Board finds that there is 
no prejudice to the veteran.  At the March 2007 hearing, the 
veteran was informed by the undersigned Veterans Law Judge 
that in order to reopen his claim, he needed to submit 
medical evidence supporting his contention that his claimed 
disability is related to service.  The veteran indicated at 
that time that the only evidence which showed such a 
relationship consisted of May 1970 test results, which were 
already of record at the time of the July 1996 decision.  
Thus, the veteran was made aware of the kind of evidence 
necessary to reopen his claim, as well as the kind of 
evidence necessary to substantiate the claim.

The Board also notes that service medical records and 
pertinent VA medical records have been obtained.  The veteran 
has submitted private medical and personnel records.  Neither 
the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to reopen or substantiate the claim.  The Board 
is also unaware of any such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the RO were 
insignificant and non prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the 
Board will address the merits of the claim.  

Legal Criteria

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and Material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person(s) making them.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  Meyer v. Brown, 9 Vet. App. 425, 429 
(1996); King v. Brown, 5 Vet. App. 19, 21 (1993).




Analysis

After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that the 
veteran has not submitted new and material evidence to reopen 
his claim of entitlement to service connection for a 
myeloproliferative disorder with polycythemia vera and 
thrombocytopenia.  

At the time of the July 1996 rating decision, the evidence of 
record established that the veteran had a currently diagnosed 
disability, but there was no competent evidence linking it to 
his exposure chemicals in service or otherwise linking it to 
service.  

The evidence submitted after the July 1996 denial similarly 
does not tend to establish a nexus between the claimed 
disability and the veteran's military service.  The medical 
reports added to the record relate to the veteran's post-
service condition and do not address whether the disability 
is related to service.  The Court has held that medical 
evidence which merely documents continued diagnosis and 
treatment of disease, without addressing the crucial matter 
of medical nexus, does not constitute new and material 
evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993).

Statements and testimony from the veteran and his spouse are 
not sufficient to establish a reasonable possibility of 
substantiating the claim because lay opinions concerning 
matters requiring medical expertise are of no probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), 
the Court noted that lay persons are not competent to offer 
medical opinions and that such evidence does not provide a 
basis on which to reopen a claim for service connection.  In 
Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
noted "[l]ay assertions of medical causation . . . cannot 
suffice to reopen a claim under 38 U.S.C.A. 5108."

At his March 2007 hearing, the veteran referred to May 1970 
treatment records, which he stated would support his claim.  
The Board notes that a May 11, 1970, urinalysis report from 
N.A.D. Hawthorne was already of record at the time of the 
July 1996 decision.  That report was negative.  The earliest 
blood test reports from Hawthorne were dated in 1974, not 
three months after discharge as the veteran contends.  
Moreover, this report was already of record in July 1996 and 
is therefore not new evidence.  Records submitted after July 
1996 include private treatment records beginning in July 
1970.  However, these records do not reflect treatment for or 
a diagnosis of the claimed disorder until 1991, and they do 
not purport to relate the disorder to service.  They are 
therefore not new and material.

The veteran has also submitted several articles and a copy of 
a Board decision from another veteran.  This material is not 
specific to the veteran's case and does not provide competent 
nexus evidence.  It is therefore not new and material 
evidence.  

In conclusion, for the reasons stated above, the Board finds 
that the evidence submitted subsequent to the July 1996 
denial of reopening of the veteran's claim either does not 
relate to an unestablished fact necessary to substantiate the 
claim, is cumulative or redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, or does not raise a reasonable 
possibility of substantiating the claim.  Accordingly, new 
and material evidence has not been submitted and reopening of 
the claim of entitlement to service connection for a 
myeloproliferative disorder with polycythemia vera and 
thrombocytopenia is not in order. 


ORDER

Reopening of the claim of entitlement to service connection 
for a myeloproliferative disorder with polycythemia vera and 
thrombocytopenia is denied



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


